United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Colorado Springs, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0363
Issued: July 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 10, 2018 appellant filed a timely appeal from a June 22, 2018 merit decision
and an October 23, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that her
cervical, lumbar, thoracic, and bilateral lower extremity conditions were causally related to the
accepted December 16, 2015 employment incident; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 4, 2016 appellant, then a 60-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on December 16, 2015, she sustained contusions and bruises to her left
hip and buttocks when she slipped on ice and fell to the ground while in the performance of duty.
In an initial evaluation report dated March 17, 2016, Dr. John M. Tyler, Board-certified in
physical medicine and rehabilitation, indicated that he had treated appellant for two previous
injuries that she sustained at work. He described a November 1999 cervical injury and May 4,
2001 lumbar spine injury. Dr. Tyler related that appellant’s third injury occurred on December 16,
2015 when she slipped and fell on black ice, landing on her left elbow and hip, while working as
a letter carrier. Upon physical examination of appellant’s cervical spine, he observed segmental
dysfunctions on the left at C3 and at C5 and light palpation over the myofascial components in the
posterolateral cervical spine. Examination of appellant’s thoracic spine revealed significant acute
spasm and a few localized trigger points from T7 to approximately T12. Dr. Tyler reported that
examination of appellant’s low back demonstrated significant abnormality with an upslope of the
left posterior-superior iliac spine over the right and no leg length discrepancy. He diagnosed
segmental dysfunctions in the cervical and thoracic spine (left C3, C5, and T7), localized spasm
with active trigger point formation in the paraspinal muscles and iliocostalis thoracic muscles on
the left between T7 and T12, severe pelvic obliquity with upslope of the left posterior-superior
iliac spine over the right secondary to increased myofascial tone and spasms, and possible
reaggravation of lumbar facet pathology/rule out disc herniation in the lower lumbar spine.
Dr. Tyler opined that 100 percent of appellant’s current symptomatology that extended from the
mid-thoracic to lower-thoracic spine would be related to this new injury, 75 percent of appellant’s
current paralumbar pain was related to the new injury, and 35 percent of appellant’s current
symptomatology in the superomedial parascapular and paracervical regions would be related to
the new injury.
A lumbar spine magnetic resonance imaging (MRI) scan report dated March 18, 2016
showed mild degenerative changes of the L3-4 disc space with a small posterior left paracentral
desiccated disc herniation, moderate degenerative changes of the L5-S1 disc space with loss of
weight, and mild degenerative changes of the L4-5 disc space without evidence of nerve root
impingement or cauda equina compression.
Appellant was also treated by Dr. Daniel Barbuto, a chiropractor. In an initial status report
dated March 28, 2016, Dr. Barbuto described the December 16, 2015 work incident and provided
examination findings of appellant’s cervical and lumbar spine. He diagnosed cervical through
gluteal myofascial strains, with associated axial mechanical dysfunctions and sacroiliac
dysfunction with associated pelvic unleveling/obliquity. Dr. Barbuto continued to treat appellant
and provided status reports dated March 30 to May 11, 2016.
Dr. Tyler continued to treat appellant and provided a note dated April 4, 2016, which
related that appellant was treated with a second trigger point injection after a December 16, 2015
employment injury.
In a development letter dated June 2, 2016, OWCP noted that when appellant’s claim was
first received it appeared to be a minor injury that resulted in minimal or no lost time from work

2

and was therefore administratively approved for payment of a limited amount of medical expenses.
It reported that the medical evidence addressing her claim had not been formally considered and
that additional factual and medical evidence was necessary to establish her claim. OWCP
requested that appellant provide additional factual and medical evidence to establish her claim and
also provided a questionnaire for completion. It afforded her 30 days to provide the necessary
factual information and medical evidence.
OWCP received additional progress notes from Dr. Tyler dated April 11 through 25, 2016.
He indicated that appellant returned for evaluation and trigger point injections in her thoracic and
lumbar spine. Appellant continued to complain of soreness in the lower left parathoracic region
posteriorly and extending into the mid-axillary line.
By decision dated July 6, 2016, OWCP denied appellant’s claim. It accepted that the
December 16, 2015 employment incident occurred as alleged, but denied the claim because the
evidence of record did not establish a valid medical diagnosis in connection with the accepted
employment incident. OWCP therefore found that appellant had failed to establish the medical
component of fact of injury. It concluded, therefore, that she had not met the requirements to
establish an injury as defined by FECA.
On December 6, 2016 appellant requested reconsideration. She asserted that she suffered
from several medical issues due to the December 16, 2015 employment incident, including plantar
fasciitis on the left, sciatic nerve on both sides of the lower back, stiff neck, pressure, and pain,
right and left arm symptoms, and left shoulder symptoms.
OWCP subsequently received a letter dated August 16, 2016 by Dr. Tyler. Dr. Tyler
indicated that his March 17, 2016 report clearly outlined the events of the December 16, 2015
employment incident and his impressions based upon that examination.
By decision dated January 26, 2017, OWCP denied modification of the July 6, 2016
decision.
On April 24, 2017 appellant requested reconsideration.
In a report dated March 27, 2017, Dr. Jack L. Rook, Board-certified in pain medicine and
physical medicine and rehabilitation, related that appellant had worked for the employing
establishment as a letter carrier since 1998 and had two work-related injuries in November 1999
and May 2001, which resulted in chronic neck and back pain. He related that appellant’s
conditions were stable until a December 16, 2015 traumatic event when she slipped and fell on
black ice while delivering mail. Dr. Rook reported that “as a result of this acute injury she
developed a worsening of chronic pain involving her neck, upper back, and low back.” He also
noted new symptoms of bilateral leg pain and sciatica. Dr. Rook explained that prior to the
December 16, 2015 employment incident, appellant had experienced mild, intermittent low back
pain and fairly constant neck and upper back muscular discomfort. He reported that after the
December 16, 2015 slip and fall injury, appellant has experienced a “compelling increase in neck,
upper, and lower back pain.”
Dr. Rook examined appellant’s lumbar spine and noted severe tenderness with palpation
of bilateral lumbar paraspinal muscles and underlying facet joints. He also noted moderate-to3

severe tenderness of the bilateral sacroiliac joints. Straight leg raise testing was negative
bilaterally. Pinprick sensation was intact in all lower extremity dermatomes and lower extremity
motor strength was 5/5. Dr. Rook reported that examination of appellant’s upper extremities
revealed normal grip strength and motor strength. Examination of appellant’s neck revealed
palpable spasm and tenderness involving the left more than right-sided paracervical, trapezius, and
parathoracic muscles. Dr. Rook diagnosed permanent aggravation of cervical myofascial pain
syndrome, permanent aggravation of thoracic myofascial pain syndrome, permanent aggravation
of lumbar myofascial pain syndrome, permanent aggravation of lumbar degenerative disc disease,
and bilateral lower extremity sciatica. He opined that appellant sustained an acute injury while at
work on December 16, 2015, which resulted in the above diagnoses.
Dr. Rook explained that the slip and fall on ice caused appellant’s head to “jerk violently
to her left, with forces then transferred across her shoulders and upper back.” He noted that the
left hip impact caused traumatic forces to spread to her low back and appellant developed
immediate low back pain with right lower extremity sciatica. Dr. Rook also pointed out that
appellant developed a marked increase in upper and lower back pain after the slip and fall injury
and new symptoms of bilateral lower extremity sciatica. He concluded that appellant sustained a
“permanent aggravation” of her neck and back conditions.
By decision dated July 12, 2017, OWCP denied modification of the January 26, 2017
decision.
On December 14, 2017 appellant requested reconsideration. She alleged that Dr. Tyler
provided medical diagnoses of her conditions and established fact of injury.
In a report dated November 8, 2017, Dr. Tyler related that he had treated appellant over the
years for pain management following a November 1999 lumbar injury. He noted the
December 16, 2015 employment incident and referenced his initial evaluation findings. Dr. Tyler
disagreed with OWCP’s finding that he had not identified a medical diagnosis or clearly explained
causal relationship. He reported that appellant had diagnoses of segmental dysfunction of the
cervical and thoracic spine, localized muscle spasms with active trigger point formation in the
paraspinal muscles and iliocostalis thoracic muscles on the left between T7 and T12, severe pelvic
obliquity with upslope of the left posterior-superior iliac spine over the right, and possible reaggravation of lumbar facet pathology/rule out disc herniation in the lower lumbar spine. Dr. Tyler
explained that a portion of appellant’s conditions were an aggravation of a preexisting condition,
which were worsened either temporarily or permanently. He reported that appellant’s mid-thoracic
pain was 100 percent related to the December 2015 employment injury.
By decision dated March 8, 2018, OWCP modified its July 12, 2017 decision regarding
fact of injury and found that the new medical evidence established diagnosed conditions.
However, it denied appellant’s claim finding insufficient medical evidence to establish causal
relationship between her diagnosed medical conditions and the accepted December 16, 2015
employment incident.
On March 27, 2018 appellant requested reconsideration. She asserted that Dr. Rock
provided medical evidence to establish causal relationship between her diagnosed conditions and

4

the December 16, 2015 employment injury. Appellant resubmitted Dr. Rook’s March 27, 2017
report and Dr. Tyler’s reports dated March 17 to May 9, 2016.
By decision dated June 22, 2018, OWCP denied modification of the March 8, 2018
decision. It found that the medical evidence submitted failed to establish that appellant’s
diagnosed conditions were causally related to the accepted December 16, 2015 employment
incident.
On July 31, 2018 appellant requested reconsideration. She alleged that Dr. Rook, in his
March 27, 2017 report, adequately explained the causal relationship between her diagnosed
cervical strain, thoracic strain, permanent aggravation of lumbar degenerative disease, and bilateral
lower extremity sciatica and the accepted December 16, 2015 employment incident. She
resubmitted Dr. Rook’s March 27, 2017 report and Dr. Tyler’s reports dated March 17, 2016 to
November 8, 2017.
By decision dated October 23, 2018, OWCP denied appellant’s request for reconsideration
of the merits of her claim under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.6
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.7 Second, the employee must submit evidence, generally

2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

7

D.S., Docket No. 17-1422 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

only in the form of probative medical evidence, to establish that the employment incident caused
a personal injury.8
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence.9 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factor(s) identified by the employee.10 The weight of the medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that her cervical,
lumbar, thoracic, and bilateral lower extremity conditions were causally related to the accepted
December 16, 2015 employment incident.
In support of her claim, appellant submitted a series of reports from Dr. Tyler dated
March 17, 2016 through November 8, 2017. In his initial examination report, he discussed
appellant’s history, including her previous cervical and lumbar injuries, and accurately described
the December 16, 2015 employment incident. Dr. Tyler reported examination findings related to
appellant’s cervical, thoracic, and lumbar spines. He diagnosed segmental dysfunctions in the
cervical and thoracic spine (left C3, C5, and T7), localized spasm with active trigger point
formation in the paraspinal muscles and iliocostalis thoracic muscles on the left between T7 and
T12, severe pelvic obliquity with upslope of the left posterior-superior iliac spine over the right
secondary to increased myofascial tone and spasms, and possible reaggravation of lumbar facet
pathology/rule out disc herniation in the lower lumbar spine. Dr. Tyler opined that 100 percent of
appellant’s current symptomatology that extended from the mid-thoracic to lower-thoracic spine
would be related to this new injury, 75 percent of appellant’s current paralumbar pain was related
to the new injury, and 35 percent of appellant’s current symptomatology in the superomedial
8

B.M., Docket No. 17-0796 (issued July 5, 2018); David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB
354 (1989).
9

See S.A., Docket No. 18-0399 (issued October 16, 2018); see also Robert G. Morris, 48 ECAB 238 (1996).

10

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
11

James Mack, 43 ECAB 321 (1991).

12
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
N.S., Docket No. 19-0167 (issued June 21, 2019).

6

parascapular and paracervical regions would be related to the new injury. In a November 8, 2017
report, he further explained that appellant’s mid-thoracic symptomatology was 100 percent related
to the December 2015 employment incident and that a portion of appellant’s other conditions were
an aggravation of her preexisting conditions.
Although Dr. Tyler opined that the accepted December 16, 2015 employment incident was
directly related to some of appellant’s medical conditions and had aggravated appellant’s
preexisting cervical and lumbar conditions, he did not explain how the diagnosed conditions were
causally related to or worsened by the accepted employment incident. The Board has held that a
physician must provide a narrative description of the identified employment incident and a
reasoned opinion on whether the employment incident described had caused or contributed to
appellant’s diagnosed medical conditions.13 Because Dr. Tyler has not provided a reasoned
opinion explaining how the December 15, 2016 employment incident caused or aggravated
appellant’s lumbar, cervical, or thoracic conditions, his reports are insufficient to establish her
claim. The need for rationalized medical opinion evidence is particularly important in this case
because appellant had previously injured her cervical and lumbar spine.14
Appellant was also treated by Dr. Rook. In a report dated March 27, 2017, he noted
appellant’s two previous injuries and described that on December 16, 2015 she suffered a third
injury when she slipped and fell at work. Dr. Rook provided examination findings and diagnosed
permanent aggravation of cervical myofascial pain syndrome, permanent aggravation of thoracic
myofascial pain syndrome, permanent aggravation of lumbar myofascial pain syndrome,
permanent aggravation of lumbar degenerative disc disease, and bilateral lower extremity sciatica.
He opined that appellant sustained an acute injury while at work on December 16, 2015 and a
“permanent aggravation” of her neck and back conditions. Dr. Rook further explained that when
appellant fell down, her head jerked violently to the left and forces transferred across her shoulders
and upper back. He noted that appellant experienced immediate low back pain and right lower
extremity sciatica. Dr. Rook also reported that appellant had a marked increase in back pain after
the December 16, 2015 incident and new symptoms of bilateral lower extremity sciatica.
While Dr. Rook provided an affirmative opinion on causal relationship, the Board finds
that he did not adequately explain how the December 16, 2015 employment incident caused
appellant’s thoracic and bilateral lower extremity conditions or aggravated appellant’s preexisting
cervical and lumbar conditions. A medical report is of limited probative value on the issue of
causal relationship if it contains a conclusion regarding causal relationship which is unsupported
by medical rationale.15 Dr. Rook did not provide sufficient medical rationale of how appellant’s
December 16, 2015 slip and fall at work caused, contributed to, or aggravated her lumbar, thoracic,
or cervical conditions. Instead, he based his opinion on the fact that appellant experienced
immediate pain and an increase in symptoms after the December 16, 2015 employment incident.
The Board has held that an opinion that a condition is causally related because the employee was

13

John W. Montoya, 54 ECAB 306 (2003).

14

See B.R., Docket No. 16-0456 (issued April 25, 2016).

15

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-0975 (issued February 6, 2009).

7

asymptomatic before the injury, without adequate rationale, is insufficient to establish causal
relationship.16 Accordingly, Dr. Rook’s report is insufficient to establish appellant’s claim.
OWCP also received chiropractor reports from Dr. Barbuto. In reports dated March 28 to
May 11, 2016, Dr. Barbuto provided examination findings and diagnosed cervical through gluteal
myofascial strains with associated axial mechanical dysfunctions and sacroiliac dysfunction with
associated pelvic unleveling/obliquity. Under FECA the term physician includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.17 OWCP’s
regulations at 20 C.F.R. § 10.5(bb) have defined subluxation as an incomplete dislocation, offcentering, misalignment, fixation or abnormal spacing of the vertebrae which must be
demonstrable on any x-ray film to an individual trained in the reading of x-rays.18 If the diagnosis
of a subluxation as demonstrated by x-ray is not established, the chiropractor is not a physician as
defined under FECA and his or her report is of no probative value to the medical issue presented.19
The Board finds that the evidence of record does not include an x-ray establishing the diagnosis
of subluxation. Accordingly, Dr. Barbuto is not considered a physician under FECA and his
reports, therefore, are of no probative value to establish appellant’s claim.
The March 18, 2016 lumbar spine MRI scan report also failed to establish appellant’s claim
as diagnostic reports do not offer an opinion regarding the cause of an employee’s condition and
thus lack probative value on the issue of causal relationship.20
In order to obtain benefits under FECA an employee has the burden of proof to establish
the essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence.21 Because appellant has not provided such evidence demonstrating that her cervical,
thoracic, lumbar, and bilateral lower extremity conditions were causally related to the accepted
December 16, 2015 employment incident, she has not met her burden of proof to establish her
traumatic injury claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

16

R.V., Docket No. 18-1037 (issued March 26, 2019); M.R., Docket No. 14-0001 (issued August 27, 2014).

17

5 U.S.C. § 8101(2).

18

20 C.F.R. § 10.5(bb); see also Bruce Chameroy, 42 ECAB 121 (1990).

19

See R.P., Docket No. 18-0860 (issued December 4, 2018); Mary A. Ceglia, 55 ECAB 626 (2004); Jack B. Wood,
40 ECAB 95, 109 (1988).
20

See K.S., Docket No. 18-1781 (issued April 8, 2019); G.S., Docket No. 18-1696 (issued March 26, 2019).

21

Supra note 4.

8

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.22 The Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.23
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.24
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.25 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.26 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.27
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
In support of her July 31, 2018 reconsideration request, appellant submitted a statement
alleging that Dr. Rook adequately explained the causal relationship between her diagnosed
conditions and the December 16, 2015 employment injury. The Board finds, however, that OWCP
reviewed Dr. Rook’s March 27, 2017 report in its June 22, 2018 decision and properly determined
that it was insufficient to establish causal relationship. Appellant’s argument, therefore, in her
reconsideration request is insufficient to warrant reopening of her claim for further merit review.
The Board, therefore, finds that in her July 31, 2018 reconsideration request, appellant did
not show that OWCP erroneously applied or interpreted a specific point of law, or advance a
relevant legal argument not previously considered. Thus, appellant is not entitled to a review of
the merits of her claim based on the first and second above-noted requirements under section
10.606(b)(3).

22

5 U.S.C. § 8128(a).

23

Id.

24
20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
25

20 C.F.R. § 10.607(a).

26

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

27

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

9

The Board further finds that appellant did not submit relevant and pertinent new evidence
not previously considered.
Appellant submitted Dr. Rook’s March 27, 2017 report and Dr. Tyler’s reports dated
March 17, 2016 to November 8, 2017, which were previously considered by OWCP. The Board
has held that the submission of evidence which repeats or duplicates evidence already in the case
record does not constitute a basis for reopening a case.28 Thus, appellant is not entitled to a review
of the merits of her claim based on the third above-noted requirement under 20 C.F.R.
§ 10.606(b)(3).
Accordingly, appellant has not met any of the requirements of 20 C.F.R. § 10.606(b)(3).
Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.29
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed cervical, lumbar, thoracic, and bilateral lower extremity conditions were causally
related to the accepted December 16, 2015 employment incident. The Board also finds that OWCP
properly denied appellant’s request for reconsideration of the merits of her claim pursuant to 5
U.S.C. § 8128(a).

28

E.M., Docket No. 09-0039 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

29
See D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E.,
58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

10

ORDER
IT IS HEREBY ORDERED THAT the October 23 and June 22, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

